Order denying defendant’s motion for a bill of particulars affirmed, with ten dollars costs and disbursements. Helds that the defendant must be presumed to be in possession of all the facts respecting the alleged obstruction of the roadway in question, and that the allegation of the complaint as to any loss of custom caused thereby is not such as toen* title the plaintiff to give proof of special damages, and consequently as to that portian of the complaint no bill of particulars is necessary. All concurred,